DETAILED ACTION
Election/Restriction
	Please note that this application is now assigned to Art Unit 1799 and to Examiner Nathan G. Esperon.
The previous restriction is withdrawn, and this new restriction has been applied in its place.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a system for the growth of biologics comprising: a bioreactor subsystem comprising at least two bioreactors; and at least two harvest subsystems, wherein each harvest subsystem is in fluid communication with each of the bioreactors in the bioreactor subsystem, alone or in combination, classified in C12M 1/00, C12M 33/00, or Y10T 436/25375.
II. Claims 10-13, drawn to a system for buffer distribution comprising: at least one buffer dilution device which accepts at least two inputs (i) and (ii), where (i) is a buffer concentrate source stream and (ii) is a sterile water for injection source stream; at least one buffer dilution device which delivers a buffer mixture comprising (i) and (ii) to a buffer mixture distribution manifold; wherein at least one buffer mixture distribution manifold may be used to control parameters of the buffer mixture delivered to each of a plurality of destinations independently, the parameters including at least one of the following: flow rate or concentration; and wherein the buffer mixture is not stored before delivery to any of the plurality of destinations, classified in C12M 23/40.
III. Claim 14, drawn to a system for the growth of biologics comprising: a perfusion seed train; a bioreactor subsystem comprising at least one bioreactor fed from the perfusion seed train , classified in C12M 29/10 and C12M 1/00, C12M 33/00, or Y10T 436/25375.
IV. Claims 15-23, drawn to a building comprising the system as defined in claim 14, classified in E04H 3/00 or E04H 5/00.
V. Claim 24, drawn to a process for the growth of biologics comprising the steps of: growing a cell mass; harvesting material comprising (i) the cells or (ii) components of the cells; passing a first portion of the harvested material to a first purification subsystem; passing a second portion of the harvested material to a second purification subsystem; producing a first product via the first purification subsystem; and producing a second product via the second purification subsystem, classified in  C12M 1/00, C12M 33/00, or Y10T 436/25375; and C07K 1/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different infrastructure. For example, Invention I does not incorporate a system for buffer distribution, while Invention II can be used to distribute buffer throughout any type of system, even ones aside from the one used for the growth of biologics. Invention II could be used as a buffer distribution system for a synthetic chemical process.

I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ in that Invention I requires at least two bioreactors, while Invention III requires at least one bioreactor. Moreover, Invention III as claimed requires that the at least one bioreactor be fed from the perfusion seed train in whole or in part. Invention I does not describe a perfusion seed train in the broad independent claim, though a perfusion seed train is described in a narrow dependent claim. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different infrastructure. The building of invention IV has a different structure and use than the bioreactor apparatus of Invention I.

Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention V’s process of harvesting a cell mass and purifying . 

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). For example, Invention III does not incorporate a system for buffer distribution, while Invention II can be used to distribute buffer throughout any type of system, even ones aside from the one used for the growth of biologics. Invention II could be used as a buffer distribution system for a synthetic chemical process.

Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different infrastructure. The building of Invention IV has a different structure and use than the buffer distribution apparatus of Invention II.

Inventions II and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention II distributes a diluted buffer to a manifold, while Invention V requires a cell culture process and purification from the harvest of the cell culture process. Invention V’s process does not require a diluted buffer .

Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention III would be capable of being placed in any building, not necessarily the claimed building of Invention IV. The building of Invention IV would not need to use the chromatography stations solely for the use of Invention III; instead, the chromatography stations could be used for purifying a chemical product produced by a synthetic chemical process.

Inventions III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention V’s process of harvesting a cell mass and purifying the cell mass in a first and second purification system would be applicable to many upstream bioreactor and downstream purification processes in the pharmaceutical industry, not necessarily just those of Invention III. 

Inventions IV and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention IV is a building .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and,
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species
In claim 13: media preparation subsystem, a cell culture subsystem, a bioreactor subsystem, a harvest subsystem, and/or a purification subsystem.
In claim 21: logistics corridors, personnel areas, packing areas, shipping area, and/or receiving areas.
In claim 23: motion, temperature, and/or moisture sensors.
The species are independent or distinct because:
In claim 13, the subsystems comprise different structures and operate differently;
In claim 21, the rooms comprise different building areas and are used differently; and,
In claim 23, the sensors comprise different sensor structures and operate differently.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and,
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799         

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799